UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    3/18/2020

 INFORMED CONSENT ACTION
 NETWORK,

                                   Plaintiff,
                                                               1:20-cv-01453 (ALC)
                       -against-
                                                               ORDER
 CENTERS FOR DISEASE CONTROL AND
 PREVENTION,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties’ letters dated March 17, 2020. ECF No. 6-7.

Defendant’s request is hereby GRANTED. Defendant shall answer or otherwise respond to the

Complaint on or before June 2, 2020.

SO ORDERED.

Dated:      March 18, 2020
            New York, New York



                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge
